HAWKINS, Judge.
— Appellants were jointly indicted and tried for burglary, the trial resulted in the conviction of both, *153with punishment assessed against each of three years in the penitentiary.
The charge against them was the burglary of the store belonging to H. F. Grayson with intent to commit theft. Gray-son had closed his store for the night but after he left the store it began to rain; he went back to close the transoms. He discovered that the lock had been broken on the back door and that someone was in the store. He gave the alarm and when officers arrived and went in the store the two appellants were inside. The cash register had been opened and some five or six dollars had been taken from it. Money corresponding in that amount was found on appellants. Some cigarettes and other property had been moved from their accustomed place in the store to the rear of it, apparently in preparation for removal from the store. An automobile which was being used by appellants was parked nearby.
We see no merit in appellants’ objection to the court’s charge defining theft, nor the objection to evidence showing that money had been taken from the cash register. The charge against appellants was that they burglarized the store with intent to commit theft, and the evidence was pertinent to sustain the averments in the indictment, and the charge was proper as advising the jury of the statutory meaning of the term theft.
Proof that appellants escaped from jail where they were being held awaiting trial was properly admitted. Branch’s Ann. Tex. P. C., Sec. 135; Waite v. State, 13 Texas Crim. Rep., 169; 18 Tex. Jur., Sec. 25, page 45.
Finding no error in the record the judgment is affirmed.

Affirmed.